—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The detailed misbehavior report, results of two urinalysis tests indicating the presence of opiates and the testimony at the hearing provide substantial evidence to support the determination finding petitioner guilty of violating the disciplinary rule which prohibits the unauthorized use of controlled substances (see, Matter of Samuel v Goord, 277 AD2d 584). Contrary to petitioner’s assertion, the record establishes a proper foundation for the introduction of the results of the urinalysis tests. The information received from the manufacturer of the testing apparatus refuted petitioner’s assertion that the medication he was taking would cause a false positive. Furthermore, the error in transcribing the reagent expiration date on the second urinalysis procedure form does not constitute reversible error. The correction officer who performed the tests explained that he inadvertently noted the year 1999 rather than 2000 as the reagent expiration date.
Next, we reject petitioner’s assertion of Hearing Officer bias because she gave testimonial statements and testified on behalf of the correction officers. The record establishes that the Hearing Officer attempted to explain the witnesses’ testimony to petitioner given petitioner’s confusion regarding the testimony. *698In any event, there is nothing in the record to indicate that the outcome of the hearing flowed from the alleged bias and not from the substantial evidence of petitioner’s guilt (see, Matter of Nieves v Coughlin, 157 AD2d 943, 944). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Peters, Spain, Carpinello and Mugglifi, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.